Citation Nr: 1234493	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-25 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1990 to December 1991, and from January 1995 to January 1999.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2012, the appellant testified at a Board videoconference hearing.  At the hearing, the appellant indicated that she wished to withdraw her appeal with respect to the issue of entitlement to service connection for PTSD, in light of the award of service connection for a psychiatric disability, including depression, anxiety disorder, and bipolar disorder.  Accordingly, the Board finds that the issue of entitlement to service connection for PTSD is no longer within its jurisdiction and it is dismissed below.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease); see also 38 C.F.R. § 20.204 (2011).

The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In May 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of her appeal is requested with respect to the issue of entitlement to service connection for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to service connection for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, at her May 2012 hearing, the appellant and her representative indicated that she wished to withdraw her appeal with respect to the issue of entitlement to service connection for PTSD.  Cf. Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding that an oral statement at a hearing, when later reduced to writing in transcript, operates as the functional equivalent of a written communication).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed with respect to the claim of entitlement to service connection for PTSD.  


REMAND

The appellant also seeks service connection for a seizure disorder, an eye disability, a neck disability, and a heart disability.  After reviewing the record on appeal, the Board finds that additional evidentiary development is required prior to further consideration.  

Under the VCAA, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including a VA medical facility, until it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2011).  

In this case, at her May 2012 Board hearing, the appellant reported that she continues to receive regular treatment for her claimed disabilities at the VA Medical Center (VAMC) in Birmingham, Alabama.  The most recent clinical records from that facility currently associated with the record are dated in June 2009.  Thus, these more recent records must be obtained.  

VA's duty to assist also includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  The appellant has not been afforded a VA medical examination in connection with any of her claims.  Given the evidence currently of record, the Board finds that examinations are necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Birmingham VAMC and request relevant records pertaining to the appellant for the period from June 2009 to the present.  The RO must continue its efforts to obtain these records until it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the records are not available, a written statement to that effect should be included in the record and the RO must provide the appellant with appropriate notice as required by 38 C.F.R. § 3.159(e).

2.  After the above records, if any, have been associated with the record, but in any event, the appellant should be afforded a VA medical examination for the purpose of identifying the nature and etiology of her claimed eye disability, including her reported decreased visual acuity, loss of peripheral vision, and floaters.  The claims folder must be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current eye disability identified on examination or otherwise documented in the record, including any eye disability manifested by decreased visual acuity, loss of peripheral vision, or floaters, is causally related to the appellant's active service or any incident including an April 1991 motorcycle accident in which the appellant reports sustaining a head injury.  

The examiner should also provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any eye disability identified on examination is causally related to, part and parcel of, or aggravated by any of the appellant's service-connected disabilities, including her service-connected migraine headache disability or her service-connected psychiatric disability.  

3.  The appellant should also be afforded a VA medical examination for the purpose of identifying the nature and etiology of her claimed seizure disorder.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current seizure disorder identified on examination or otherwise documented in the record is causally related to the appellant's active service or any incident including an April 1991 motorcycle accident in which the appellant reports sustaining a head injury or to reported episodes of syncope documented in the service treatment records.  

The examiner should also provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any seizure disorder identified on examination is causally related to, part and parcel of, or aggravated by any of the appellant's service-connected disabilities, including her service-connected migraine headache disability or her service-connected psychiatric disability.  

4.  The appellant should also be afforded a VA medical examination for the purpose of identifying the nature and etiology of her current neck disability, including cervical disc disease.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any neck disability identified on examination, including cervical disc disease, is causally related to the appellant's active service or any incident including an April 1991 motorcycle accident in which the appellant reports sustaining neck trauma, or to episodes of neck pain and strain documented in the service treatment records.  

5.  The appellant should also be afforded a VA medical examination for the purpose of identifying the nature and etiology of any current heart disability, including mitral valve prolapse or an irregular heartbeat.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any heart disability identified on examination or otherwise noted in the record, including mitral valve prolapse or a disability manifested by an irregular heartbeat, is causally related to the appellant's active service or any incident including a reported history of a heart murmur.  

The examiner should also provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any heart disability identified on examination is causally related to, part and parcel of, or aggravated by any of the appellant's service-connected disabilities, including her service-connected psychiatric disability.  

6.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claims, considering all the evidence of record.  If the claims remain denied, the appellant and her representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


